DUVAL, District Judge.
The proceedings had before Mr. Register Newton, in regard to the claim of George Baggerly for seventy-three days’ attendance in the above ease as a witness, have been certified to me for revision at the request of said Baggerly. The evidence shows that the witness resided in the city of Tyler, where the register’s court-was held, and that he was engaged in business very near by. That a short time after the 21st of January, 1875, when the subpoena required him to appear, he was informed by the assignee who had been summoned that when he got ready for his examination he would come over and let him know, etc. These facts, in connection with others, prove conclusively, in my judgment, that the witness cannot be regarded as having been in “attendance” upon the court, in contemplation of law, any time after he was informed by the assignee that he would let him know when he was wanted, or words to that effect. To allow his claim for attendance as a witness for sixty-six days after that period would be wholly unauthorized, and I am surprised. under all the circumstances, that such a claim should be set up and urged.
Having carefully read and considered all the evidence which the register had before him, and the law properly applicable to it, my opinion is that the conclusions arrived at by him are correct. The decision of Mr. Register N<rwton is therefore affirmed, and the witness Baggerly taxed with all the costs of this proceeding. And it is so ordered and adjudged accordingly. The clerk will enter this order of record and give the usual notice thereof to the parties interested.